 

| USDC SDNY

 

 

NOCUMENT
i LECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK \TE FILED: \Te FILED: 1/1 / 10. |
x t

SERGEANTS BENEVOLENT ASSOCIATION :
HEALTH & WELFARE FUND, ET. Al., 15-cv-6549 (CM) (RWL)

Plaintiff, ORDER

- against -
ACTAVIS, PLC, ET AL.,

Defendants. :
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Defendants’ letter motion to compel Plaintiff to revise its responses to the requests
for admission identified in Dkt. 296 is granted for substantially the reasons set forth in Dkt.
296 and 299. The deadline for issuing RFAs is just that —- a deadline; it does not limit
issuing RFAs at an earlier time. The RFAs also are not duplicative of earlier discovery in
the direct purchaser litigation, nor could they be as Plaintiff is not a party to that case.

The Court has considered all other opposing arguments by Plaintiff and finds them
to be without merit. Plaintiff shall serve revised responses to the RFAs at issue by

January 28, 2020.

SO ORDERED.

i—

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: January 1, 2020
New York, New York

Copies transmitted to all counsel of record via ECF.
